Citation Nr: 1800341	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  16-32 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a compensable rating for scars of the left upper extremity prior to August 14, 2017, and in excess of 10 percent thereafter.

2.  Entitlement to a compensable rating for right upper extremity scar.  


REPRESENTATION

Appellant represented by:	John M. Dorle, Agent


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1951 to August 1955.

In December 2017, VA received the Veteran's a request for a copy of his records from his claims folder pursuant to the Freedom of Information Act (FOIA).  It appears that his initial request was acknowledged by the Records Management Center that same month, but has yet to be fulfilled.  As his appeal is being remanded for additional development, there is no prejudice to the Veteran in referring his FOIA requests to the agency of original jurisdiction (AOJ) for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

By way of procedural background, in an October 2015 rating decision, the RO continued a noncompensable rating for "left upper arm, status post excision of malignant melanoma and scar right upper extremity, status post malignant melanoma excision."  In November 2015, the Veteran filed a notice of disagreement (NOD) with the rating assigned for his upper extremity scars.  A May 2016 Statement of the Case (SOC) continued the noncompensable rating, and he filed a timely substantive appeal.  Thereafter, he was afforded another VA scar examination in October 2017.  In an October 2017 rating decision, the RO assigned a 10 percent rating for the left upper extremity scar and continued the noncompensable rating for the right upper extremity scar.  

Although the Veteran was awarded a 10 percent rating for his left upper extremity scar in the October 2017 rating decision, this rating is still less than the maximum benefit available; as such, the appeal is still pending and the AOJ was required to issue a Supplemental SOC.  Notably, he has not expressly stated that he was satisfied with the assigned ratings.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Accordingly, the case must be remanded in order to afford the Veteran a Supplemental SOC. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Take action to fulfill the Veteran's pending FOIA request.

2. Provide the Veteran with a Supplemental SOC as to the issues of (1) entitlement to a compensable rating for scars of the left upper extremity prior to August 14, 2017, and in excess of 10 percent thereafter; and (2) entitlement to a compensable rating for right upper extremity scar.  Afford the Veteran and his Agent a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




